Citation Nr: 1525498	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, prior to August 16, 2013, for anxiety disorder, not otherwise specified, and major depressive disorder (psychiatric disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 16, 2013.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to October 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for psychiatric disability and awarded a 30 percent rating.  An interim, August 2013 rating decision granted entitlement to a 100 percent schedular rating for psychiatric disability, effective August 16, 2013.  Consequently, the issues on appeal are limited to the disability rating, to include consideration of TDIU, prior to that date; they have been recharacterized accordingly.   

[The Board notes that a September 2014 rating decision, that has not been appealed, denied entitlement to TDIU.  However, as consideration of TDIU is part of any increased rating claim, and has been repeatedly raised by the Veteran in conjunction with the present claim, that matter remains before the Board.  The Board also notes that the Veteran had initiated an appeal for an effective date prior to February 18, 2008, for the grant of service connection for psychiatric disability.  A June 2013 rating decision determined that there was clear and unmistakable error in the original effective date assigned and granted an effective date for service connection of February 12, 2008.  That decision was not appealed and is not before the Board at this time.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the file, the Board finds that additional development is necessary to adjudicate the Veteran's employability for the period prior to August 16, 2013.  The question of the Veteran's employability affects both his appeal of the schedular rating assigned and request for TDIU (prior to August 16, 2013.)  Consequently, the issues are inextricably intertwined, see Harris v. Derwinski, 1 Vet. App. 180 (1991), and both must be remanded for additional development.

In his October 2012 TDIU application (VA Form 21-8940), the Veteran indicated that his last employer was "Peak Alarm," for whom he worked 32 hours weekly from approximately 2001 to 2004 (with no time lost to disability).  However, the circumstances under which he left that employment are not clear.  Although he stated that he became too disabled to work in 2004, presumably at the time he ceased employment with Peak Alarm, in the narrative portion of his TDIU application he indicated that he (voluntarily) left that position because he was not able to perform according to his own standards (i.e., his employment was not terminated by the employer.)  Development of the circumstances of the termination of his employment is needed to properly consider impact of his psychiatric disability on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete an authorization form for his former employer, Peak Alarm, to allow VA to request the dates of his employment and any other documents related to his disabilities and his ability to maintain employment with that employer.

2.  Then, review the record and readjudicate the claim, to include referral for consideration of TDIU on an extra-schedular basis, if warranted.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




